      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 1 of 12



 1   JAMES McMANIS (40958)
     ANDREW PARKHURST (324173)
 2   McMANIS FAULKNER
     a Professional Corporation
 3   50 West San Fernando Street, 10th Floor
     San Jose, California 95113
 4   Telephone:     (408) 279-8700
     Facsimile:     (408) 279-3244
 5   Email:         aparkhurst@mcmanislaw.com
 6   Attorneys for Defendants,
     Shahid Sheikh, Roya Sadaghiani, Kamran Sheikh,
 7   Advanced Digital Solutions International, Inc.,
     PureFutureTech LLC, and Jessica Little, and
 8   Third-Party Plaintiff Advanced Digital Solutions
     International, Inc.
 9

10                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        OAKLAND DIVISION
12

13   CISCO SYSTEMS, INC., a California              Case No. 4:18-CV-07602-YGR
     corporation, and CISCO TECHNOLOGY,
14   INC., a California corporation,                DEFENDANT ADVANCED DIGITAL
                                                    SOLUTIONS INTERNATIONAL, INC.’S
15                 Plaintiffs,                      THIRD-PARTY COMPLAINT AGAINST
                                                    RAHI SYSTEMS, INC., PURE FUTURE
16          vs.                                     TECHNOLOGY, INC., MASOOD
                                                    MINHAS A.K.A. MIKE MINHAS,
17   ZAHID “DONNY” HASSAN SHEIKH, an                NAUMAN KARAMAT A.K.A. NORMAN
     individual; SHAHID SHEIKH, an individual;      KARAMAT, NABIA UDDIN, KAROLINE
18   ROYA SHEIKH a.k.a. ROYA                        BANZON, AND KAELYN NGUYEN
     SADAGHIANI, an individual; KAMRAN
19   SHEIKH, an individual; IT DEVICES              [Fed. R. Civ. P. 14]
     ONLINE, INC., a California corporation;
20   ADVANCED DIGITAL SOLUTIONS                     Action Filed:    December 19, 2019
     INTERNATIONAL, a California corporation;       Trial Date:      TBD
21   PUREFUTURETECH, LLC, a California
     limited liability company; and JESSICA
22   LITTLE a.k.a. JESSICA MCINTOSH, an             JURY TRIAL DEMANDED
     individual personally and dba MCINTOSH
23   NETWORKS,

24                 Defendants.

25
     ADVANCED DIGITAL SOLUTIONS
26   INTERNATIONAL, INC., a California
     corporation,
27

28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN; Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 2 of 12



 1
                   Third-Party Plaintiff,
 2
             vs.
 3
     RAHI SYSTEMS, INC., a California
 4   corporation, PURE FUTURE
     TECHNOLOGY, INC., a California
 5   corporation, MASOOD MINHAS, a.k.a.
     MIKE MINHAS, an individual, NAUMAN
 6   KARAMAT, a.k.a. NORMAN KARAMAT,
     an individual, NABIA UDDIN, an individual,
 7   KAROLINE BANZON, an individual,
     KAELYN NGUYEN, an individual, and
 8   DOES 1-10, inclusive,
 9               Third-Party Defendants.
     ____________________________________
10

11

12   /////
13   /////
14   /////
15   /////
16   /////
17   /////
18   /////
19   /////
20   /////
21   /////
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////
                                            2
     DEFENDANT ADSI’S THIRD-PARTY COMPLAINT AGAINST RAHI SYSTEMS ET AL., Case No. 4:18-CV-
     07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 3 of 12



 1                                  THIRD-PARTY CROSS-CLAIM
 2   I.     INTRODUCTION
 3          1.      Third-Party Plaintiff Advanced Digital Solutions International, Inc., (“ADSI”)
 4   brings this Third-Party Complaint against Third-Party Defendants, Rahi Systems, Inc., Masood
 5   Minhas, Pure Future Technology, Inc., Norman Karamat, Nabia Uddin, Karoline Banzon, and
 6   Kaelyn Nguyen. Cisco Systems, Inc., and Cisco Technology, Inc. (collectively “Cisco”), have
 7   brought claims against Shahid Sheikh, Roya Sadaghiani, ADSI, Kamran Sheikh,
 8   PureFutureTech, LLC, and ADSI’s employee, Jessica Little, alleging they established a “massive
 9   international counterfeiting operation” for the purpose of selling into the United States
10   counterfeit Cisco products.
11          2.      Masood Minhas (“Minhas”), Pure Future Technology, Inc. (“Pure Future
12   Technology”) Norman Karamat (“Karamat”), Nabia Uddin (“Uddin”), Karoline Banzon
13   (“Banzon”), and Kaelyn Nguyen (“Nguyen”) (collectively and individually referenced herein as
14   “Former ADSI Sales Team”), as well as Rahi Systems, Inc. (“Rahi Systems”), are the named
15   defendants in an action brought by Defendant and Third-Party Plaintiff, ADSI, in the Superior
16   Court of California, County of Alameda, for unfair business practices, interference, and
17   violations of the computer fraud statutes under the California Penal Code. ADSI brought its state
18   court complaint in response to the Former ADSI Sales Team’s actions which secretly and
19   unlawfully diverted ADSI’s customers to its competitor, Rahi Systems. On information and
20   belief, as alleged in the Superior Court proceedings awaiting trial, the Former ADSI Sales Team
21   spent nearly two years subverting ADSI’s sales operations by funneling clients away from ADSI
22   for the benefit of Rahi Systems.
23          3.      The Former ADSI Sales Team comprised ADSI’s core sales team and were
24   entirely in control of ADSI’s sales operations during a substantial portion of the time period
25   encompassed by Cisco’s Complaint. Any sales transactions calling for Cisco products would
26   have been managed, coordinated, sourced, purchased, sold, and delivered to the customer by the
27   Former ADSI Sales Team. All decisions about where to source products from, including
                                                      3
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 4 of 12



 1   whether to utilize certain vendors over others, would have been made by the Former ADSI Sales
 2   Team. Any awareness or knowledge related to the quality or authenticity of products sold to
 3   customers would have been known to the Former ADSI Sales Team. Any decisions related to
 4   advertising and promoting products to customers would have been made by the Former ADSI
 5   Sales Team.
 6          4.      In addition, ADSI is informed and believes Rahi Systems coordinated with
 7   Minhas to execute sales outside of ADSI’s knowledge, and that those sales were for the benefit
 8   of Rahi Systems. ADSI is informed and believes that to the extent Cisco has alleged claims
 9   against ADSI, those claims are the result of Minhas’s unauthorized sales activity and purchasing
10   decisions made through his relationship with Rahi Systems.
11          5.      Although ADSI denies any and all wrongdoing alleged by Cisco, the Former
12   ADSI Sales Team should be held liable to ADSI for any tortious actions they undertook. In
13   addition, Rahi Systems should be liable to ADSI for any tortious actions it undertook for the
14   benefit of Rahi Systems in connection to their dealings with the Former ADSI Sales Team.
15   II.    PARTIES
16          6.      Defendant and Third-Party Plaintiff ADSI is, and at all times herein mentioned
17   was, a corporation existing under the laws of the State of California, with a business address of
18   4255 Business Center Drive, Fremont, California 94538.
19          7.      Defendant Rahi Systems, Inc., is, and at all times herein mentioned was, a
20   corporation organized and existing under the laws of the State of California, with its principal
21   place of business at 48303 Fremont Boulevard, Fremont, California 94538. Tarun Raisoni
22   (“Raisoni”) is the Chief Executive Officer and Co-founder of Rahi Systems. Sushil Goyal
23   (“Goyal”) is the Managing Director and Co-Founder of Rahi Systems.
24          8.      Third-Party Defendant Pure Future Technology, Inc., is, and all times herein
25   mentioned was, a corporation organized and existing under the laws of the State of California
26   with its principal places of business at 333 W. Latimer Avenue, Campbell, California 95008.
27   Third-Party Plaintiff is informed and believes that Minhas is the Chief Executive Officer and
                                                      4
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 5 of 12



 1   sole shareholder of Pure Future Technology, Inc. While still working as ADSI’s head sales
 2   director, Minhas opened Pure Future Technology, Inc., in 2015.
 3           9.      Third-Party Defendants Minhas, Norman Karamat, Nabia Uddin, Karoline
 4   Banzon, and Kaelyn Nguyen, are, and all times relevant were, individuals residing in the State of
 5 California, in Alameda County, California, and Santa Clara County, California.

 6           10.     Third-Party Plaintiff is ignorant of the true names and capacities of Third-Party
 7 Defendants DOES 1-20, inclusive, and therefore cross-claims against these Third-Party

 8 Defendants by such fictitious names.

 9 III.      JURISDICTION AND VENUE
10           11.     This is a Third-Party impleader action against Third-Party Defendants for Cisco’s
11 alleged violations of the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq. (the “Lanham Act”).

12 This Court has original subject matter jurisdiction over Cisco’s federal law claims in this action

13 pursuant to the Lanham Act, 15 U.S.C. § 1121, as well as under 28 U.S.C. §§ 1331 and 1338(a)

14 and (b).

15           12.     This Court has supplemental subject matter jurisdiction over Cisco’s pendent state
16 law claims under 28 U.S. § 1367, because these claims are so related to Cisco’s claims under

17 federal law that they form part of the same case or controversy and derive from a common

18 nucleus of operative facts.

19           13.     This Court has personal jurisdiction over Third-Party Defendants because they
20 reside in this district, have engaged in business activities in this district, directed business

21 activities from this district, and any tortious acts alleged by Cisco complained of herein would

22 have been committed in this district.

23           14.     Venue is proper in this district, pursuant to 28 U.S.C. § 1391(b)(2) because Third-
24 Party Defendants reside in this district, a substantial part of the events or omissions giving rise to

25 Cisco’s claims occurred in this judicial district, and a substantial part of the property that is the

26 subject of the action is situated in this district.

27 ///
                                                         5
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 6 of 12



 1   IV.     GENERAL ALLEGATIONS
 2           A.     Former ADSI Sales Team
 3           15.    Defendant and Third-Party Plaintiff ADSI is informed and believes that, if the
 4   allegations raised against them by Cisco are proved, then the harm was the result of actions not
 5   authorized by ADSI and undertaken without ADSI’s knowledge by the Former ADSI Sales
 6   Team.
 7           16.    ADSI was founded in 1991 with the goal of supplying high-value, low-price
 8   technology hardware solutions to companies throughout the Silicon Valley.
 9           17.    In 1996, ADSI hired Minhas to be the company’s new sales director. Minhas
10   quickly began taking over all aspects of ADSI’s sales operation, including hiring his own staff
11   and managing the sales process from beginning to end.
12           18.    During this time, Minhas hired, at his own discretion, Karamat, Banzon, Uddin,
13   and Nguyen. Karamat, Banzon, and Uddin each provided sales services, and Nguyen was the
14   team’s administrative assistant.
15           19.    Also during this time, Shahid Sheikh and Roya Sadaghiani withdrew from their
16   involvement in the day-to-day operations of ADSI, including removing themselves from
17   substantially all of ADSI’s business and sales activities. Shahid Sheikh and Roya Sadaghiani
18   preferred an ownership role, thereby allowing Minhas to operate ADSI under his own
19   methodology and control.
20           20.    Under Minhas’s management, ADSI entered into a partnership agreement with
21   Cisco in September 2011 to be an authorized dealer of Cisco products. This relationship was
22   ultimately terminated in 2015 after Cisco alleged ADSI had purchased Cisco products from an
23   unauthorized dealer. Karamat was the sales representative who had purchased the unauthorized
24   Cisco product. Karamat accepted responsibility for purchasing the product and causing ADSI to
25   lose its status as a Cisco authorized partner.
26           21.    Based on Karamat’s experience and his demonstrated know how, ADSI is
27   informed and believes that Karamat could have continued his unauthorized product sourcing
                                                      6
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 7 of 12



 1   activity without ADSI’s knowledge or authorization so as to increase his sales volume, and
 2   thereby his commissions.
 3          22.    In August 2015, Minhas formed Pure Future Technology and then asked ADSI to
 4 begin paying his commissions to Pure Future Technology instead of to him directly.

 5          23.    On or about September 20, 2017, ADSI discovered that Minhas and Karamat had
 6 been diverting business away from ADSI to its competitor, Rahi Systems. ADSI discovered

 7 Minhas’s actions only when Shahid Sheikh was inadvertently copied on an email from a major

 8 customer’s purchasing agent where it was clear that Karamat had asked the customer to

 9 substitute its purchase order so as to divert the order to Rahi Systems.

10          24.    Following discovery of Karamat’s email, ADSI began to uncover the concealment
11 of activity dating back to early 2016, when on information and belief, ADSI salespersons

12 Minhas, Karamat, Uddin, Banzon, and Nguyen began diverting business to Rahi Systems. To

13 facilitate Minhas and Rahi Systems’s sales activity, Minhas had been given an email address

14 hosted by Rahi Systems (mminhas@rahisystems.com) in July 2016.

15          25.    In addition, ADSI discovered several communications between Minhas, Ken
16 Kiernan (Rahi Systems Director of Strategic Accounts), and Tarun Raisoni (Rahi Systems CEO

17 and Co-Founder) whereby Minhas was included on conversations related to Rahi Systems

18 purchase orders, indicating that he was considered a member of the Rahi Systems team while

19 still officially working for ADSI.

20          26.    After these facts were uncovered, each of the Former ADSI Sales Team members
21 either quit ADSI or were terminated. Less than one month after leaving ADSI, Minhas,

22 Karamat, Uddin, Banzon, and Nguyen were either employed by Rahi Systems, or signed

23 agreements to become independent contractors of Rahi Systems. ADSI is informed and believes

24 that this plan to depart ADSI and shift their sales activities was pre-planned and coordinated by

25 Third-Party Defendants.

26          27.    As part of this plan, ADSI is informed and believes that Rahi Systems had either
27 already unofficially hired members of ADSI’s former sales team before their termination from
                                                     7
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 8 of 12



 1   ADSI, or that Rahi Systems had guaranteed them positions of employment in the event they were
 2   terminated from ADSI in exchange for an agreement to divert a portion of ADSI’s business to
 3 Rahi Systems.

 4          B.      ADSI Lawsuit Against Third-Party Defendants In Superior Court
 5          28.     ADSI brought suit in response to the actions described above against Rahi
 6   Systems and its former salespersons in California Superior Court, County of Alameda. ADSI
 7   brought claims for (1) Unfair Business Practices in Violation of California Business Code
 8   section 17200, (2) Breach of the Duty of Loyalty against Minhas, Karamat, Banzon, Uddin, and
 9   Nguyen, (3) Aiding and Abetting Breach of the Duty of Loyalty against Rahi Systems, (4)
10   Intentional Interference with Contractual Relations against Karamat and Rahi Systems, and (5)
11   Violation of Penal Code section 502 for computer fraud and abuse against Minhas, Karamat, and
12   Nguyen.
13          29.     Minhas, Karamat, Uddin, Banzon, and Nguyen each filed cross-claims against
14   ADSI in response to ADSI’s state court complaint. Each cross-complaint filed by Minhas,
15   Karamat, and Banzon contained a cause of action for unfair competition. In support of their
16   unfair competition claims, Minhas, Karamat, and Banzon referenced the loss of the partnership
17   agreement with Cisco in 2015. However, they each omit that Karamat was the cause of the
18   alleged breach of ADSI’s agreement with Cisco.
19          30.     Because Karamat was the sales person who wrongfully sold the unauthorized
20   Cisco products, ADSI is informed and believes that Karamat would be liable to ADSI for some
21 or all of Cisco’s alleged harm.

22          C.      Cisco’s Allegations
23          31.     Cisco alleges that ADSI was selling counterfeit Cisco goods in the United States.
24   In doing so, Cisco alleges its trademarks have been infringed and, therefore, it should be entitled
25   to injunctive relief against ADSI and monetary damages.
26          32.     Based on the chart referencing Customs and Border Seizures included in Cisco’s
27   Complaint, the alleged counterfeiting activities date back to 2015 and extend through 2017. At
                                                      8
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
      Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 9 of 12



 1   all times during 2015 through September 2017, Minhas, Karamat, Banzon, Uddin, and Nguyen
 2   were executing and administering all of ADSI’s sales operations. Although ADSI denies that it
 3   has ever sold counterfeit products, any sales of counterfeit Cisco products during 2015 through
 4   2017 would have been the result of the actions and decisions of the Former ADSI Sales Team.
 5          33.     Cisco alleges ADSI was importing and selling counterfeit products through Uddin
 6   Networks, LLC, during the 2015 to 2017 time period. Uddin Networks, is, and was at all times
 7   since its inception, a limited liability company wholly owned by Nabia Uddin. ADSI is
 8   informed and believes that Uddin Networks was formed at the direction of Minhas. Cisco’s
 9   Complaint highlights Uddin Networks as the most prevalent intended recipient of alleged
10   counterfeit goods – including in its Complaint a total of nine separate Customs and Border
11   seizures for products addressed to Uddin Networks. Based on Cisco’s allegations, Uddin is the
12   party most likely to have engaged in any of the alleged counterfeit activity through Uddin
13   Networks.
14          34.     In addition, ADSI is informed and believes that the purpose of Pure Future
15   Technology’s formation was to support Minhas’s efforts to divert business from ADSI to Rahi
16   Systems. On information and belief, Pure Future Technology would have been directly involved
17   in any wrongful sales of counterfeit products as a result of its sales activity on behalf of Rahi
18   Systems.
19          35.     On information and belief, any counterfeiting alleged by Cisco would have
20   benefited Rahi Systems through its sales relationship with Minhas dating back to early 2016. On
21   information and belief, Rahi Systems was orchestrating and partnering with Minhas to sell
22   products outside of his relationship with ADSI. Any counterfeit Cisco products sold by Minhas
23   and Rahi Systems through their sales coordination would have been for their mutual benefit.
24          36.     Minhas instructed Nguyen to forward his W-9 independent contractor tax form to
25   Rahi Systems on or about January 27, 2017. ADSI is informed and believes that Minhas told
26   Nguyen forward his W-9 so that he could continue to receive regular compensation from Rahi
27   Systems. Minhas did not inform ADSI’s owners that he had forwarded his W-9 to Rahi Systems,
                                                       9
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
     Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 10 of 12



 1   despite having worked for ADSI for over twenty years, and never during that time expressing an
 2   interest in performing work for a competitor of ADSI. Minhas’s choice not to inform ADSI of
 3 his working relationship with Rahi Systems demonstrates his intention to conduct sales without

 4 ADSI’s knowledge. On information and belief, Minhas and Rahi Systems’s sales activity

 5 outside of ADSI’s knowledge or control may be the cause of a substantial portion of Cisco’s

 6 alleged harm, and therefore, they would be liable to ADSI for any harm Cisco may prove at trial.

 7          37.     Further, Nguyen’s actions establish that she was aware by at least January 27,
 8 2017, that Minhas was working with Rahi Systems. Nguyen intentionally withheld this

 9 information from ADSI for the benefit of Minhas and Rahi Systems, demonstrating an intention

10 to facilitate Minhas and Rahi Systems’s sales activity and further their employment relationship.

11                                   FIRST CLAIM FOR RELIEF
12                                              Indemnity
                                   Against All Third-Party Defendants
13          38.     Third-Party Plaintiff ADSI hereby incorporates by reference paragraphs 1 through
14 37 of this Third-Party Complaint as if fully set forth herein.

15          39.     The Former ADSI Sales Team was the driving and instrumental force behind
16 ADSI’s sales operations during a substantial portion of the time identified by Cisco. The Former

17 ADSI Sales Team was tasked with every aspect of the sales process, including sourcing the

18 products from vendors inside the United States and abroad, finding customers, drafting price

19 quotes, placing the orders, coordinating the delivery of the products to the customers, and

20 managing customer and vendor relationships.

21          40.     Cisco alleges that Defendants sold, offered to sell, distributed, and advertised
22 infringing products bearing Cisco marks. Former ADSI Sales Team were the persons or entities

23 responsible for selling, offering to sell, distributing, and advertising products for ADSI and any

24 other unauthorized or external sales completed on behalf of their own interests or the interests of

25 other parties.

26          41.     The Former ADSI Sales Team were the persons or entities responsible for
27
                                                     10
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
     Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 11 of 12



 1   publicly advertising, selling, offering to sell, and distributing all products during the time period
 2   defined by Cisco. Inclusive of those products would have been any Cisco products, counterfeit
 3   or otherwise, advertised, sold, offered for sale, or distributed by the Former ADSI Sales Team.
 4   Any intentional or willfully blind sales, offers for sale, or distributions of counterfeit Cisco
 5   products would have been the result of decisions and actions undertaken by the Former ADSI
 6   Sales Team.
 7          42.     Any unlawful sales activities executed by the Former ADSI Sales Team in
 8   coordination with Rahi Systems involved publicly advertising, selling, offering to sell, and
 9   distributing all products during the time period defined by Cisco.
10          43.     Any material differences that would have caused a likelihood of confusion,
11   deception, or constituted an attempt to mislead the consuming public into believing that there
12   was some affiliation, connection, or association between the alleged counterfeit products and
13   Cisco’s products would have been the result of actions undertaken by all Third-Party Defendants.
14          44.     Any potential liability incurred by ADSI as a result of Cisco’s claims would be
15   the result of Third-Party Defendants’ actions, and thus, Third-Party Defendants are directly liable
16   to ADSI for any potential harm proven by Cisco.
17          45.     Any liability for unfair competition under the California Business and Professions
18   Code section 17200 would have been the result of unfair competitive practices undertaken by
19   Third-Party Defendants, and thus, Third-Party Defendants are directly liable to ADSI for any
20   potential harm proven by Cisco.
21          46.     Any damages incurred by Cisco as a result of the alleged sale of counterfeit Cisco
22   products would have been the result of Third-Party Defendants actions.
23          WHEREFORE, Third-Party Plaintiff prays for judgment as set forth below.
24                                        PRAYER FOR RELIEF
25   WHEREFORE, Third-Party Plaintiff prays for judgment as follows:
26          1.      For an amount, according to proof, as indemnity by Third-Party Defendants for
27   any liability incurred as a result of Cisco’s claims against ADSI;
                                                       11
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
     Case 4:18-cv-07602-YGR Document 32 Filed 03/11/19 Page 12 of 12



 1              2.     For attorney’s fees and costs incurred in defending and resolving Cisco’s claims
 2   against ADSI;
 3              3.     For attorney’s fees and costs herein incurred for the prosecution of the Third-
 4   Party Complaint; and
 5              4.     For such other and further relief such other and further relief as the Court deems
 6   just and equitable.
 7
     DATED: March 11, 2019                           McMANIS FAULKNER
 8

 9
                                                            /s/ ANDREW PARKHURST
10                                                   JAMES MCMANIS
                                                     ANDREW PARKHURST
11                                                   Attorneys for Defendants Shahid Sheikh, Roya
                                                     Sadaghiani, Kamran Sheikh, Advanced Digital
12                                                   Solutions International, Inc., PureFutureTech LLC,
                                                     and Jessica Little and Third- Party Plaintiff
13
                                                     Advanced Digital Solutions International, Inc.
14

15                                      DEMAND FOR JURY TRIAL
16              Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Third-Party Plaintiff Advanced
17
     Digital Solutions International, Inc., hereby demand a trial by a jury on all issues herein so
18
     triable.
19
     DATED: March 11, 2019                           McMANIS FAULKNER
20

21                                                          /s/ ANDREW PARKHURST
22                                                   JAMES MCMANIS
                                                     ANDREW PARKHURST
23                                                   Attorneys for Defendants Shahid Sheikh, Roya
                                                     Sadaghiani, Kamran Sheikh, Advanced Digital
24                                                   Solutions International, Inc., PureFutureTech LLC,
                                                     and Jessica Little and Third- Party Plaintiff
25                                                   Advanced Digital Solutions International, Inc.
26

27
                                                        12
28   DEFENDANT ADVANCED DIGITAL SOLUTIONS INTERNATIONAL, INC.’S THIRD-PARTY
     COMPLAINT AGAINST RAHI SYSTEMS, INC., PURE FUTURE TECHNOLOGY, INC., MASOOD
     MINHAS A.K.A. MIKE MINHAS, NAUMAN KARAMAT A.K.A. NORMAN KARAMAT, NABIA
     UDDIN, KAROLINE BANZON, AND KAELYN NGUYEN, Case No. 4:18-CV-07602-YGR
